Citation Nr: 1340839	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-26 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensable initial rating for a service-connected residual scar on the right anterior lower leg (right leg scar).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1971 to July 1975.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which granted service connection for scar, right leg and assigned a noncompensable (0 percent) disability rating.

The case was previously before the Board in November 2011, wherein it was remanded for additional development.  As discussed below, the Board finds that there has been substantial compliance with the prior Board remand orders as the RO attempted to associate any outstanding treatment records with the claims file and provided the Veteran with a new VA examination.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition.

The Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence. 

The issue of an increased rating for service-connected varicose veins has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2012 Veteran statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right leg scar has been characterized by one scar that is painful, deep, and non-linear, measuring 5.1 square inches (33.0 square centimeters).

2.  For the entire period on appeal, the Veteran's right leg scar has not been characterized by burn scars, or other scars not of the head, face, or neck, that are at least 6 square inches (39 square centimeters); unstable; three or more scars that are unstable or painful; or are productive of limitation of function of the affected body part.


CONCLUSION OF LAW

Resolving reasonable doubt in the favor of the Veteran, the criteria for an initial rating of 10 percent, but no higher, for a right leg scar have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostics Code 7800 to 7806 (effective before and after October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the initial rating issue decided herein.  The RO sent the Veteran a letter in April 2007 that informed him of the requirements needed to establish service connection for a right leg scar, including information regarding the assignment of ratings and effective dates.  As this case concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC  8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises from receipt of a notice of disagreement).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA examination reports, an article submitted by the Veteran, pictures submitted by the Veteran, and lay statements. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See            38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2007 and May 2012.  Prior to the May 2012 VA examination, the Veteran asserted that his service-connected right leg scar had worsened.  VA's General Counsel has interpreted that, when a veteran asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95; see also, e.g., Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 C.F.R. § 3.327 (2013).  Accordingly, pursuant to a November 2011 Board remand, the Veteran was afforded another VA examination in May 2012.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

In an August 2012 written statement, the Veteran claimed that the May 2012 VA examiner did not seem to be listening to the Veteran when he told the examiner the problems he was having with his scar.  The Veteran asserted that the May 2012 VA examiner wrote down the opposite of what the Veteran reported, in that the Veteran claimed that sometimes his right leg and scar is very painful.  In a November 2013 written appellant post-remand brief, the Veteran, through his representative, alleged that he had told the May 2013 VA examiner that his scar was unstable and painful and that the examiner dismissed his statement.

The Board finds that the May 2012 VA examination was adequate.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  The Veteran has not identified or submitted any evidence or argument that the examiner who conducted the May 2012 VA examination was not competent or lacked the professional medical training necessary to conduct a thorough physical examination of the right leg scar and report accurately the results of that examination.  Rather, the Veteran asserted that the VA examiner did not honestly report what he had said during the examination.  There was not a specific argument as to how the examiner may be incompetent.  Since the Veteran has not provided a specific argument or evidence concerning the professional competence of the VA examiner, the examiner is presumed competent.  See Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009).

The Board finds the July 2007 and May 2012 VA examinations of record were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's appeal for an initial compensable rating for the right leg scar.  The VA examiners personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  The May 2012 examiner included a medical history which noted the Veteran's reported symptoms.  The Veteran has submitted his subsequent statement clarifying what he believes are the symptoms associated with the scar, including his contention that he does have pain associated with the scar.  The Board has fully considered all of the evidence of record, including the Veteran's assertions of pain associated with the scar.  Neither the Veteran nor his representative contended that his disability has worsened since the most recent VA examination.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Initial Rating for Right Leg Scar 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2013).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2013).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2013).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where, as here, the question for consideration is the propriety of the initial evaluations assigned, evaluation of the evidence since the grant of service connection and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2013).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14.  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran is in receipt of a noncompensable (0 percent) disability rating for a right leg scar under Diagnostic Code (DC) 7804.  The Veteran filed the current claim in April 2007.  During the pendency of this appeal, the criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805).  The amendment applies to all applications for benefits received by VA on or after October 23, 2008 or if a veteran was previously evaluated under those codes and requests review under the "new" criteria.  See id.; see also 38 C.F.R. § 4.118 (2013).  In an October 2011 written appellant's brief, the Veteran, through his representative, requested consideration under the "new" regulations by listing the post-October 23, 2008 rating criteria for Diagnostic Code 7804 scar(s), unstable or painful; therefore, the Board will discuss the "old" and "new" rating criteria.  The Board notes that the "new" rating criteria can be applied only as of the effective date of the regulation, i.e., October 23, 2008.  See VAOPGCPREC 3-2000.

Diagnostic Code 7800, in effect prior to October 23, 2008, pertains to the head, face and neck and is not applicable.  38 C.F.R. § 4.118 (2008).  According to Diagnostic Code 7801, in effect prior to October 2008, scars other than on the head, face, or neck that are deep or cause limited motion are to be evaluated as 10 percent disabling for areas exceeding 6 square inches (39 square centimeters), 20 percent disabling for areas exceeding 12 square inches (square centimeters), 30 percent disabling for areas exceeding 72 square inches (465 square centimeters), and 40 percent disabling for areas exceeding 144 square inches (929 square centimeters).  Note (2) under that code provides that a deep scar is defined as one associated with underlying soft tissue damage.  Id.  

Under Diagnostic Code 7802, a 10 percent rating is warranted for superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater.  Note (2) under that code provides that a superficial scar is defined as one not associated with underlying soft tissue damage.  Id.

Under Diagnostic Code 7803, a 10 percent rating is warranted for superficial and unstable scars.  Note (1) under that code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Under Diagnostic Codes 7804, a 10 percent rating is warranted for superficial scars that are painful on examination.  Id.  According to Diagnostic Code 7805, in effect prior to October 2008, other scars are to be evaluated based on the limitation of function of the affected body part.  Id.

Subsequent to October 23, 2008, Diagnostic Code 7800 provides for evaluation of burn scar(s), scar(s), or other disfigurement of the head, face or neck.  38 C.F.R. § 4.118 (2013).  Here, the scar at issue is located on the Veteran's right leg.  Thus, Diagnostic Code 7800 is not for application.

Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (square centimeters) but less than 12 square inches (square centimeters) warrants a 10 percent rating.  A 20 percent rating requires an area or areas of at least 12 square inches (square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under revised Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Diagnostic Code 7804 provides a 10 percent rating for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful and a 30 percent disability rating assigned for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

The Veteran contends that his service-connected right hand scar warrants a higher (compensable) disability rating.  In his April 2007 claim, the Veteran asserted that he had a painful six inch scar on his right lower leg.  In an April 2008 written statement, the Veteran reported that the area of the right leg scar is sometimes so inflamed that it is difficult to walk.  In an August 2012 written statement, the Veteran reported that he can no longer do things that he enjoys for very long or his leg will start hurting and that it is sometimes very painful.  

In July 2007, the Veteran underwent a VA examination.  The VA examination report notes that the right leg scar, measuring 3/4 inch by 3 1/2 inches.  The report indicates there was no tenderness on palpation of the right leg scar; no adherence to underlying tissue; the scar did not result in limitation of motion or loss of function; there was no underlying soft tissue damage; and no skin ulceration or breakdown over the scar.

Pursuant to a November 2011 Board remand, the Veteran underwent another VA examination in May 2012.  The Veteran reported that, in August 2002, the right lower leg scar began swelling.  The Veteran reported that the scar was numb, but denied any pain to the scar during the VA examination.  The Veteran reported having a couple skin infections to the scar over the last couple of years there were treated with cream and resolved.  The VA examiner noted no current skin infections to the right leg scar.  The VA examination report notes that the Veteran has one right lower extremity scar, not on the head, face or neck, that was neither painful nor unstable, i.e., frequent loss of covering of skin over the scar.  The VA examination report notes that the Veteran's scar was not due to burns.  The VA examination report notes that the right leg scar was deep and non-linear, measuring eleven centimeters by 3 centimeters, i.e., 33.0 square centimeters (5.1 square inches).

The November 2011 Board remand, in part, asked the May 2012 VA examiner to opine on the extent to which the Veteran's service-connected varicose vein condition adversely affects the right leg scar.  The VA examiner opined that the chronic swelling in the right lower leg has caused the Veteran to have occasional flare-ups of statis dermatitis to the scar.  The VA examiner noted that the Veteran did not currently have statis dermatitis noting that the skin over the scar was slightly hyperpigmented and dry and there was significant swelling to the entire leg, but that there was no breakdown over the scar during the examination.  The VA examiner noted that the swelling to the Veteran's leg is likely causing the perceived numbness that the Veteran complains about to his right leg scar.  The VA examiner noted that the Veteran currently works for the railroad and that the right leg scar itself does not affect the Veteran's ability to work.

After reviewing the evidence of record, both lay and medical, the Board finds that a 10 percent disability rating is warranted throughout the appeal period for the right leg scar under Diagnostic Code 7804 (effective before and after October 23, 2008) as the Veteran has indicated that his scar is painful.  As noted above, the Veteran has consistently reported that his right leg scar is often painful.  The Board finds the Veteran's lay testimony to be persuasive in this matter.  The Veteran is competent to testify regarding observable symptoms, such as pain associated with a scar, because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the record indicates that the Veteran has one right leg scar that is painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.   

The evidence of record shows that the right leg scar has been characterized as one scar that is painful, deep, and non-linear, measuring 5.1 square inches, more nearly approximating a 10 percent disability rating under Diagnostic Code 7804, in effect prior and after October 23, 2008.  Resolving reasonable doubt in the favor of the Veteran, the Board finds that a higher initial rating of 10 percent, but no higher, under Diagnostic Code 7804 under either the "old" or "new" criteria is warranted for the entire rating period.  38 C.F.R. §§ 4.3, 4.7.

The Board further finds that a higher rating than 10 percent for the right leg scar is not warranted for any period.  As noted above, the Veteran's service-connected scar is not of the head, face or neck; therefore, Diagnostic Code 7800, under either the "old" or "new" criteria, is not applicable.  38 C.F.R. § 4.118 (effective before and after October 23, 2008).  The May 2012 VA examination report notes that the Veteran's scar is deep and non-linear; however, as the Veteran's scar has been shown to be only 5.1 square inches in size, a compensable evaluation would not be warranted under Diagnostic Codes 7801 or 7802, under either the "old" or "new" criteria.  Id.  Both VA examiners included clinical findings indicating that the scar was not unstable.  As the right leg scar is not unstable, a compensable rating is not warranted under Diagnostic Code 7803, in effect prior to October 23, 2008.  38 C.F.R. § 4.118 (2008).  The right leg scar is not productive of limitation of function of the right leg; therefore, a compensable rating is not warranted under Diagnostic Code 7805, in effect prior to October 23, 2008.  Id.  In this regard, the May 2012 examiner found that the swelling of the entire leg, foot and tissue under the scar is caused by the varicose vein condition.  To the extent that the examiner noted limitation of function, such was attributed to the varicose vein condition and not the scar.  The July 2007 examiner indicated that there was no limitation of function related to the scar.

As there is only one scar that is service connected and it is not unstable, higher ratings for multiple scars, or for a scar that is both unstable and painful, are not warranted under Diagnostic Codes 7804, in effective after October 23, 2008.  38 C.F.R. § 4.118 (2013).  The Board finds that a higher rating is not warranted under Diagnostic Code 7805, in effect after October 23, 2008, based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The medical evidence does not establish any symptoms or effects of the service-connected scar other than pain.  

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the right leg scar.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's right leg scar are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7804, specifically provide for disability ratings based on painful and unstable scars.  In this case, considering the lay and medical evidence, the Veteran's right hand scar is characterized by one scar that is painful, deep, and non-linear, measuring 5.1 square inches.  These symptoms are part of the schedular rating criteria for scars, Diagnostic Codes 7800 through 7805, under both the "old" and "new" rating criteria.  38 C.F.R. § 4.118 (effective before and after October 23, 2008).  In the absence of exceptional factors associated with the service-connected right leg scar, the Board finds that the criteria for submission for assignment for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  At the May 2012 VA examination, the Veteran reported he is currently working for the railroad.  The Veteran has not alleged that he is, or was at any time, unemployable on account of his right leg scar.  Thus, the Board finds that Rice is inapplicable because neither the Veteran nor the evidence suggests unemployability due to the service-connected right leg scar.


ORDER

An initial disability rating of 10 percent for a right leg scar, but no higher, is granted.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


